PER CURIAM.
Susan Sexton Melton appeals the district court’s order awarding summary judgment to Appellees on her claim under the Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Melton v. Orange County Democratic Party, No. CA-96-517-1 (M.D.N.C. filed Feb. 11, 2004; entered Feb. 12, 2004). We deny Melton’s motion to authorize preparation of a transcript at government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED